The only error assigned is the refusal of the court to set aside the verdict as being against the evidence. The issues in the case were of fact, and the only one which the evidence, as presented, left for the determination of the jury was the narrow one as to whether or not the goods, which are the subject of the suit, were delivered to the defendant as a common carrier. The plaintiff produced direct and positive evidence which very strongly indicated that such delivery was made. The degree of credit and weight to be attached to this testimony was a matter peculiarly within the province of the jury, and the conclusion at which it arrived was clearly one which it reasonably could have reached.
   There is no error.